EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest wax coated articles comprising a composite cellulosic material substrate with a wax coating formed from the paraffin wax-containing composition, wherein the paraffin wax-containing composition has the recited combination of kinematic viscosity, flash point, and contact angle on glass (claim 10, 21); or methods of forming wax coated cellulosic articles comprising applying a wax coating formed from the recited paraffin wax-containing composition having the recited combination of kinematic viscosity, flash point, and contact angle on glass to the cellulosic substrate (claim 21). FU ET AL (US 2015/0203719) and BUCHHOLZ ET AL (US 8,231,763) and ADDCOX ET AL (US 2014/0212607 and AGRAWAL ET AL (US 9,243,162) and JARNAGIN ET AL (US 10,745,587) and the references listed on the International Search Report for PCT/US2017/017784 fail to disclose or suggest wax compositions with the recited low contact angles on glass; CORBETT ET AL (US 5,108,964) and MATHES ET AL (US 2,662,029) fail to disclose cellulosic articles with wax coatings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 15, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787